Citation Nr: 0427519	
Decision Date: 10/05/04    Archive Date: 10/12/04

DOCKET NO.  02-20 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to waiver of recovery of overpayment of 
nonservice-connected pension benefits in the calculated 
amount of $14,294.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Kane, Senior Counsel



INTRODUCTION

The appellant had active military service from August 1971 to 
April 1972.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 decision by the 
Committee on Waivers and Compromises (Committee) of the 
Atlanta, Georgia, Regional Office (RO) which denied a waiver 
of recovery of the overpayment at issue.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the appellant if further action is 
required on his part.  


REMAND

The appellant was scheduled for a September 2004 video 
hearing before a Veterans Law Judge in September 2004.  In 
September 2004, he indicated that he preferred to have a 
hearing before a Veterans Law Judge sitting at the RO.  The 
appellant has not been provided the requested hearing.  
Accordingly, this case is REMANDED for the following:

The RO should schedule the appellant for a 
hearing before a Veterans Law Judge sitting 
at the RO.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant has the right 
to submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  


